DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response filed 02 August 2022 has been considered and entered. Accordingly, claims 1-5, 7-12, and 14-20 are pending in this application. Claims 6 and 13 are cancelled; claims 1, 7, 11, and 17 are currently amended; claims 2-5, 8-10, 12, 14-16, and 18-20 are original.
Response to Arguments
Applicant’s arguments, see pages 7-8, filed 02 August 2022, with respect to the rejections of claims 1, 2, and 4-20 under 35 USC §102, §103 and/or §112(b) as set forth in the non-final rejection mailed 04 May 2022have been fully considered and are persuasive.  The rejections of claims 1, 2, and 4-20 have been withdrawn in view of Applicant’s amendments to the claims. 
Accordingly, the objection to claim 3 has been withdrawn as the subject matter indicated as allowable from claim 13 has been incorporated into independent claim 1, rendering it allowable and negating the objection to claim 3.
As such, all objections and rejections have been withdrawn.

Allowable Subject Matter
Claims 1-5, 7-12, and 14-20 allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E RICHARDSON whose telephone number is (571)270-1917. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James E Richardson/Primary Examiner, Art Unit 2167